DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the operations" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the or more processors" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107 A1) in view of Knestel et al. (US 2009/0271041 A1).
Regarding claim 11, Duran discloses an automated vehicle wheel removal and replacement system comprising a computer system (i.e. microprocessor; pg. 2, [0033]) including one or more processors, a robotic apparatus (i.e. robot as shown in Figs. 1 and 2; pg. 1, [0028], lines 1-2) comprising control circuitry, the control circuitry of the robotic apparatus communicatively coupled (pg. 2, [0033]) to the computer system. The computer system is configured to perform operations, using the one or more processors, of instructing the robotic apparatus to remove wheel fasteners (pg. 2, [0039]) from one or more wheels of the first vehicle (not shown).
	Duran, however, does not disclose the following: a vehicle lifting device comprising control circuitry; the vehicle lifting device communicatively coupled to the computer system; or instructing the vehicle lifting device to lift a first vehicle to a height above a ground surface.
Knestel discloses a vehicle lifting device (i.e. main lifting unit 22, 23; Fig. 1A) comprising control circuitry (i.e. control unit 200; pg. 3, [0040]; Fig. 3). The vehicle lifting device (i.e. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tire rotating robot of Duran with a vehicle lifting device comprising control circuitry, to communicatively couple the vehicle lifting device to the computer system of Duran, and to instruct the vehicle lifting device to lift a first vehicle to a height above a ground surface, in light of the teachings of Knestel, in order to lift vehicles with by using as few measuring means and control means as possible.

Allowable Subject Matter
Claims 12-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


March 12, 2022